Citation Nr: 1113434	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  08-12 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for dizziness, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for arthritic joint pain with muscle spasm, to include as due to an undiagnosed illness.  


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1989 to August 1992.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a decision, by the San Diego, California, Regional Office (RO).  Jurisdiction was subsequently transferred to the Los Angeles, California RO.  

In November 2009, the Board issued a decision that denied the matter on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which issued an order in November 2010 approving a joint motion for remand (JMR) of the Veteran and the VA Office of General Counsel, to vacate the November 2009 Board decision and remand the case back to the Board for further development and adjudication.  The appeal is presently before the Board for action consistent with the instructions contained in the JMR.

A non-attorney agent represented the Veteran before the Court.  Subsequent to the JMR, the non-attorney agent submitted to the Board additional evidence and argument on the Veteran's behalf.  A Power of Attorney (POA) is not currently associated with the claims file appointing the non-attorney agent as the Veteran's representative before VA, as required by the provisions of 38 C.F.R. § 14.631(a).  Accordingly, no representative is listed on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

The parties before the Court determined that remand of the Board's November 2009 decision was required for further development.  

First, with regard to the Veteran's PTSD claim, the parties agreed that the Board should consider a certain VA treatment record in determining whether a VA examination is required under the provisions of 38 C.F.R. § 3.159(c) and McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

It is pointed out that the VA treatment record cited in the JMR was not associated with the claims file at the time of the Board's November 2009 decision.  To the contrary, it was added after the Board's decision, and it was not accompanied by a waiver of RO jurisdiction.  Accordingly, the Board may not now consider the evidence in the first instance to determine whether a VA examination is necessary.  See 38 C.F.R. § 20.1304.  

Second, with regard to the remaining service connection claims, the parties agreed that remand was necessary to determine whether the Veteran may have symptoms representing a manifestation of a chronic multisymptom unexplained illness, as defined under the provisions of 38 C.F.R. § 3.317.  Upon review, the Board finds that a VA examination is necessary to address the issues.  

The Board notes, in regard to the Veteran's PTSD claim, that the provisions of 38 C.F.R. § 3.304(f) regarding PTSD were amended after the Board issued its November 2009 decision.  Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

"[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843 (Jul. 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).  

Here, the Veteran has not provided a statement describing his claimed in-service stressors.  The record, however, shows that he served in the Southwest Asia theater of operation.  Accordingly the amended provisions of 38 C.F.R. § 3.304(f), are potentially applicable to this claim.  In any event, an additional letter should be sent to him requesting a description of his claimed stressor(s).  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran a letter asking that he provide any information, including dates, locations, names of other persons involved, etc. relating to his claimed in-service PTSD stressor(s). 

The letter should also request that the Veteran provide the names, addresses, and approximate dates of treatment for all health care providers who may have additional records pertinent to the remanded claims.

2.  After the Veteran has signed any necessary releases, the RO should make as many attempts as necessary to obtain all pertinent records identified by the Veteran, if not already associated with the claims file.  The RO should also obtain all of the Veteran's outstanding VA treatment records and Vet Center records.  

All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file and, if any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

3.  After completing the above requested development, the RO should review the entire record and then undertake any further development warranted, to include, if indicated, scheduling the Veteran for a VA examination with a VA psychologist or psychiatrist to determine whether he has PTSD related to an in-service stressor, to include fear of hostile military or terrorist activity, consistent with the recently amended provisions of 38 C.F.R. § 3.304(f).  

4.  The RO should also schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed disability involving chronic fatigue, dizziness, and arthritic joint pain with muscle spasm.  The entire claims file, along with a copy of this remand, must be made available to the examiner for review. 

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the review of the claims file and the results of the examination, the examiner is asked to specify whether the Veteran has a current, known clinical diagnosis other than chronic fatigue syndrome or fibromyalgia related to his complaints of chronic fatigue, dizziness, and arthritic joint pain with muscle spasm.

If the examiner diagnoses any current disability(ies) other than chronic fatigue syndrome or fibromyalgia, he or she should offer an opinion for each diagnosed disorder as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such was caused by or had its onset during service or within one year of service.

If a diagnosis of chronic fatigue syndrome or fibromyalgia is made, or if no diagnosis is offered with respect to the Veteran's reported symptoms, noted above, the examiner is requested to comment on (a) whether there are objective indications of a chronic disability (lasting six months or more) related to any such complaints or symptoms, including chronic fatigue syndrome or fibromyalgia, (b) at what point the objective indications of a chronic disability became manifest, and (c) whether such objective indications of a chronic disability are medically unexplained (including diagnoses without pathophysiology or etiology). If no chronic disorder is present, regardless of etiology, the examiner should so state.

The examiner should prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

5.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


